DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 29 July 2022 is acknowledged.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2022/0085334).
Regarding independent claim 1, Oh teaches a display device (Fig. 12) comprising a substrate (Fig. 12, Element 110) on which a first pixel (Fig. 12, Element PX1) displaying a first color and a second pixel (Fig. 12, Element PX2) displaying a second color are placed (¶ [0097]), the second pixel (PX2) placed adjacent the first pixel (PX1); a circuit element layer (Fig. 12, Element T1) formed on the substrate (110) and in which circuit elements are placed (¶ [0082]); a passivation layer (Fig. 12, Element 170) placed on the circuit element layer (T1); an overcoat layer (Fig. 12, Element 310) formed on the passivation layer (170); a light absorption layer (Fig. 12, Element BM1) formed between the passivation layer (170) and the overcoat layer (310) in a non-emission area of the display device, the light absorption layer (BM1) containing a colorant (¶ [0114]); an anode electrode (Fig. 12, Element AE) of a light-emitting element (Fig. 12, Element ED) formed in an emission area (Fig. 12, Element LA1) of the first pixel (PX1) and an emission area (Fig. 12, Element LA2) of the second pixel (PX2); an emission layer (Fig. 12, Element OL) of the light-emitting element (ED) covering the anode electrode (AE); and a cathode electrode (Fig. 12, Element CE) of the light-emitting element (ED) formed on the emission layer (OL), wherein the overcoat layer (310) is formed in an area except the emission area of the first pixel (PX1), and the first color is a white color (¶ [0209]).
Regarding claim 2, Oh teaches a color filter (Fig. 12, Element 333) formed on the passivation layer (170) in the emission area of the second pixel (PX2).
Regarding independent claim 11, Oh teaches a display device (Fig. 12) comprising a substrate (Fig. 12, Element 110) on which a pixel is placed (Fig. 12, Element PX), the substrate (110) including an emission area (Fig. 12, Element LA) and a non-emission area (Fig. 12, Element LB); a circuit element layer (Fig. 12, Element T) placed on the substrate (110) and in which one or more circuit elements are provided (¶ [0066]); a passivation layer (Fig. 12, Element 170) placed on the circuit element layer (T); a light absorption layer (Fig. 12, Element BM1) placed on the passivation layer (T) in the non-emission area (LB), the light absorption layer containing a colorant (¶ [0114]); an overcoat layer (Fig. 12, Element 310) covering the light absorption layer (BM1); an anode electrode (Fig. 12, Element AE) placed on the overcoat layer (310); an emission layer (Fig. 12, Element OL) covering the anode electrode (AE); and a cathode electrode (Fig. 12, Element CE) placed on the emission layer (OL).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2022/0085334) in view of Sung (US 2021/0043873).
Regarding claim 7, Oh teaches the limitations of claim 2 discussed earlier but fails to exemplify the first pixel and the second pixel each comprises: the light-emitting element; a switching transistor for applying a data voltage to a first node in response to a gate signal; a storage capacitor connected to the first node, and storing the data voltage applied to the first node; and a driving transistor controlling an amount of current applied to the light-emitting element in response to a voltage stored in the storage capacitor.
Sung teaches a display device (Fig. 37) comprising a first pixel (Fig. 37, Element PX1) and the second pixel (Fig. 37, Element PX2) each comprising a light-emitting element (Fig. 37, Elements 901, 902); a switching transistor (Fig. 2, Element T2) for applying a data voltage to a first node in response to a gate signal (¶ [0139]); a storage capacitor (Fig. 2, Element Cst) connected to the first node (Fig. 2), and storing the data voltage applied to the first node; and a driving transistor controlling an amount of current applied to the light-emitting element in response to a voltage stored in the storage capacitor (¶s [0136]-[0140]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device of Oh with the transistor structure taught by Sung for driving the display device.
Regarding claim 8, Sung teaches, in Figure 5, the circuit element layer comprising an active layer formed on a substrate (110), the active layer including a lower electrode of the storage capacitor (Cst); a second conductive layer formed on the active layer, the second conductive layer including electrodes of the driving transistor and the switching transistor; and a gate insulation layer (140) interposed between the active layer and the second conductive layer, wherein the anode electrode (PE) of the first pixel includes an extended part that overlaps the lower electrode of the storage capacitor and constitutes an upper electrode of the storage capacitor (Cst).
Regarding claim 9, Sung teaches the upper electrode of the storage capacitor (Cst) constituting the emission area (900) of the first pixel (Fig. 5).
Regarding claim 10, Sung teaches a passivation layer (Fig. 5, Element 150) interposed between the upper electrode and the lower electrode.
Regarding claim 12, Sung teaches the circuit element layer comprises a first conductive layer (Fig. 5, Element 201) placed on the substrate (110), the first conductive layer including a light-shielding layer (Fig. 5, Element 190) and a lower electrode (Fig. 5, Element GE1) of a storage capacitor (Cst); a buffer layer (Fig. 5, Element 160) covering the first conductive layer (201); an active layer placed on the buffer layer; a gate insulation layer (Fig. 5, Element 140) covering the active layer; and a second conductive layer (Fig. 5, Element DE) placed on the gate insulation layer (140), the second conductive layer (DE) including electrodes of at least one transistor (¶ [0167]).
Regarding claim 13, Sung teaches the storage capacitor (Cst) comprising an upper electrode (Fig. 5, Element 201) placed at the second conductive layer and having at least a region covering the lower electrode (GE1).
Regarding claim 14, Sung teaches the anode electrode (PE) connected to the upper electrode of the storage capacitor through a first via hole (Fig. 5, Element 11).
Regarding claim 15, Oh teaches the light absorption layer (BM1a) constructed as a single absorption layer containing a colorant in a blue color (¶ [0114]) in a region surrounding the first via hole (Fig. 12).
Regarding claim 16, Oh teaches a color filter (Fig. 12, Element 335) placed on the passivation layer (170) in the emission area (LA), the color filter (335) made of a same material as the light absorption layer (¶ [0124]).
Regarding claim 17, Sung teaches the first via hole including a passivation hole (Fig. 6, Element 750b) penetrating through the passivation layer (Fig. 6, Element 180), an opening (Fig. 6, Element 23) formed in the light absorption layer (190), and an opening formed in the overcoat layer (Fig. 6, Element 120).
Regarding claim 18, Sung teaches a side of the opening penetrating through the light absorption layer (190) and a side of the opening formed in the overcoat layer (120) having a positive taper shape (Fig. 6).
Regarding claim 19, Sung teaches a region around the opening formed in the light absorption layer (190) not covered by the overcoat layer (120).
Regarding claim 20, Sung teaches a region around the passivation hole not covered by the light absorption layer and the overcoat layer (Fig. 6).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art of record Oh neither shows or suggests the overcoat layer having a difference in level at an edge of the emission area of the first pixel.
Due to their dependencies upon claim 3, claims 4-6 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son (US 2020/0274089) teaches a display device with light-blocking supporting member.  Kim (US 2020/0258946) teaches an organic light emitting display with sub-inorganic layers.  Kim (US 2010/0168668) teaches a display device with multiple wavelength converting layers.  Kim (US 2020/0161579) teaches a display device with a filling pattern.  Son (US 2020/0152705) teaches a display device with encapsulation film and filler material.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        23 September 2022